Matter of Buckeye Retirement Co., LLC, Ltd. v Foroozandeh Satrap (2015 NY Slip Op 02964)





Matter of Buckeye Retirement Co., LLC, Ltd. v Foroozandeh Satrap


2015 NY Slip Op 02964


Decided on April 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2014-04690
 (Index No. 11240/12)

[*1]In the Matter of Buckeye Retirement Co., LLC, Ltd., etc., appellant, 
vForoozandeh Satrap, et al., respondents.


Vlock & Associates, P.C., New York, N.Y. (Steven P. Giordano of counsel), for appellant.
Scher & Scher, P.C., Great Neck, N.Y. (Daniel J. Scher of counsel), for respondents.

DECISION & ORDER
In a turnover proceeding pursuant to CPLR 5225(b), the petitioner appeals from an order of the Supreme Court, Nassau County (Schellace, Ct. Atty. Ref.), entered February 24, 2014, which, inter alia, directed that after the petitioner examined the documents provided by the respondent Foroozandeh Satrap, and deposed the nonparty-debtor Korous Satrap, it could seek leave by written motion to depose Foroozandah Satrap.
ORDERED that the appeal is dismissed, without costs or disbursements.
No appeal lies as of right from an order which does not decide a motion made on notice (see  CPLR 5701[a][2]; Koczen v VMR Corp.,  300 AD2d 285; Vohs-Holowecki v Halpak Plastics,  276 AD2d 789). Leave to appeal has not been obtained, and we decline to grant leave to appeal.
SKELOS, J.P., ROMAN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court